DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaherty et al. (US 2012/0223216 A1) (hereafter “Flaherty”).
Regarding claim 1, Flaherty discloses receiving, at an actuated mobile device (10) (see para [0128] and [0005]), at least one dosage level for a predetermined area (see para [0143] – kill profiles for targeted contaminants pre-programmed into the device), wherein the at least one dosage level is based on a first dosage of ultraviolet (UV) light to be output from at least one light source for at least a portion of the predetermined area (see para [0143] – pre-programmed dosage levels of UV light are considered to be a first dosage of UV light output to target a particular contaminant); moving the actuated mobile device (10) in a path within the predetermined area (para [0007] – patrols designated areas) and outputting the UV light from the at least one light source (60) onto one or more first surfaces (floor) based on the received at least one dosage level; and moving the actuated mobile device within the path, and outputting the UV light onto one or more second surfaces (above surfaces) based on the received at least one dosage level (see para [0005]-[0010], [0013]).
Regarding claims 2 and 6, Flaherty discloses the step of determining, using a processor (computer core (58) communicatively coupled to the actuated mobile device (10), the path of the actuated mobile device (see para [0131] – computer core (58) designates the path).  Flaherty further discloses that the path is determined based on the UV light output to the first and second surfaces (see para [0010]-[0012], [0144]).
	Regarding claim 3, Flaherty discloses that the determined path can be preprogrammed, autonomous (random), or edge detection patterns (see para [0006]-[0008], [0021]).  
	Regarding claim 4, Flaherty discloses the pattern can be determined based on the environment of the predetermined area (see para [0019], [0021]- object avoidance technology). 
	Regarding claim 5, Flaherty discloses that the path is determined in part by a map generated using the computer core (58) connected to sensors (computer core controls direction and speed of device to reverse direction to reapply UV light to an area as well as make multiple passes over a target, thereby generating a map – see [para [0010]-[0012], [0020]).
	Regarding claims 7 and 8, Flaherty discloses that the path can be predetermined or the perimeter of the area (para [0007], [0021] – guide the invention around a predetermined border or “Edge detection” technology to patrol designated areas).  
Regarding claim 9, Flaherty discloses determining, using a processor (58) communicatively coupled to the actuated mobile device (10), whether the one or more first surfaces and the one or more second surfaces have received the first dosage (see para [0138]).
Regarding claims 10 and 11, Flaherty discloses detecting, using a sensor (optical sensor) of the actuated mobile device (10), at least one hotspot within the predetermined area (para [0009] – detecting areas of concern), wherein the at least one hotspot comprises the floor (see para [0019]-[0020]).  
Regarding claim 12, Flaherty discloses re-applying the UVC light at a second increased the dosage to ensure complete disinfection (see para [0010] – multiple passes with increased UVC intensity).  
Regarding claim 15, Flaherty discloses outputting a second dosage of UV light from the at least one light source for at least a second portion of the predetermined area that is for a different dosage level (see para [0143]-[0145]).
Regarding claim 16, Flaherty discloses adjusting an arm of the actuated mobile device (10), wherein the arm includes a first light source (120) of the at least one light source; and outputting UV light from the first light source (120) onto at least one from the group consisting of: the one or more first surfaces, and the one or more second surfaces based on the received at least one dosage level (see para [0141]).

4.	Claim(s) 1, 14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramanand et al. (US 2016/0296649 A1) (hereafter “Ramanand”).
	Regarding claim 1, Ramanand discloses a method comprising: receiving, at an actuated mobile device (10) (fig.1 ), at least one dosage level for a predetermined area (see para [0070] – device first scans room to determine pulse rate of UV xenon lamp or device is preprogrammed), wherein the at least one dosage level is based on a first dosage of ultraviolet (UV) light to be output from at least one light source (18) for at least a portion of the predetermined area (see para [0074]-[0082] – dosage from UV xenon lamp is based on the output of light to a predetermined area); moving the actuated mobile device in a path within the predetermined area and outputting the UV light from the at least one light source onto one or more first surfaces based on the received at least one dosage level (see para [0019]-[0020], [0065]-[0073] – operator remotely controls movement of the device in a path and outputs UV light to target surfaces); and moving the actuated mobile device within the path, and outputting the UV light onto one or more second surfaces based on the received at least one dosage level (see para [0065]-[0073] – device is moved within the room to emit UV light to multiple target surfaces).
	Regarding claim 14, Ramanand discloses that the device (10) includes a communications interface that transmits video footage form a camera (50) mounted on the device to a tablet held by an operator loricated outside the room.  The data provided to the tablet from the camera includes imagery of the target surfaces being disinfected (see para [0049]).  
Regarding claims 17 and 18, Ramanand discloses that a control signal based on a video signal is transmitted to the communication interface of the actuated mobile device to control movement of the device in a desired direction including outside a door of the predetermined area (para [0049] – video camera (50) used to remotely monitor and control the movement of the device).

Allowable Subject Matter
5.	Claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, fails teach or fairly suggest the method steps recited in claims 13 and 19 in combination with the claimed environment.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dayton (US 2017/0112954 A1)

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799